Cite as: 574 U. S. ____ (2014)            1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 14A352
                          _________________


     RUTHELLE FRANK, ET AL. v. SCOTT WALKER 

         GOVERNOR OF WISCONSIN, ET AL. 

             ON APPLICATION TO VACATE STAY
                        [October 9, 2014]

   The application to vacate the September 12, 2014 order
of the United States Court of Appeals for the Seventh
Circuit presented to Justice Kagan and by her referred to
the Court is granted and the Seventh Circuit’s stay of the
district court’s permanent injunction is vacated pending
the timely filing and disposition of a petition for a writ of
certiorari respecting case Nos. 14-2058 & 14-2059. Should
the petition for a writ of certiorari be denied, this order
shall terminate automatically. In the event the petition
for a writ of certiorari is granted, the order shall terminate
upon the sending down of the judgment of this Court
   JUSTICE ALITO, with whom JUSTICE SCALIA and JUSTICE
THOMAS join, dissenting.
   There is a colorable basis for the Court’s decision due to
the proximity of the upcoming general election. It is par-
ticularly troubling that absentee ballots have been sent
out without any notation that proof of photo identification
must be submitted. But this Court “may not vacate a stay
entered by a court of appeals unless that court clearly and
‘demonstrably’ erred in its application of ‘accepted stand-
ards.’ ” Planned Parenthood of Greater Tex. Surgical
Health Servs. v. Abbott, 571 U. S. ___, ___ (2013) (slip op.,
at 1) (SCALIA, J., concurring in denial of application to
vacate stay) (quoting Western Airlines, Inc. v. Teamsters,
480 U.S. 1301, 1305 (1987) (O’Connor, J., in chambers);
some internal quotation marks omitted). Under that test,
the application in this case should be denied.